            Case 1:19-cv-11245-LGS Document 3 Filed 12/09/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
MERCEDES LIRIANO, JACINTH SCOTT, DIANE
ROBERTS, and JASMINE DICKSON,
on their own behalf
                                                                         DECLARATION OF
                                                     Plaintiffs,         SERVICE

                              -against-                                  19-CV-11245

NEW       YORK       CITY DEPARTMENT                         OF
EDUCATION, and PATRICIA CATANIA,
Jointly and severally

                                                   Defendants.
------------------------------------------------------------------x

               CHRISTOPHER J. TURPIN declares, pursuant to 28 U.S.C. § 1746 and subject
to the penalties of perjury, that on December 9, 2019, a true and correct copy of the foregoing
NOTICE OF REMOVAL AND CIVIL COVER SHEET, dated December 9, 2019, was
served upon:

         Mirer, Mazzocchi & Julien, PLLC
         Attorneys for Plaintiffs Liriano, Scott, Roberts, and Dickson
         1 Whitehall Street, 16th Floor
         New York, NY 10004

by first class mail directed to same at the above address.

Dated:           New York, New York
                 December 9, 2019


                                                              /s/
                                                              Christopher J. Turpin
                                                              Assistant Corporation Counsel
                                                              100 Church Street, Room 2-107
                                                              New York, New York 10007
                                                              Tel.: (212) 356-3177
